Citation Nr: 9932655	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-35 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound to the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952 and from January 1954 to January 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1993 rating decision by the Detroit, Michigan, 
egional Office (RO) of the Department of Veterans Affairs 
(VA).

In a decision of June 18, 1996, the Board denied entitlement 
to an increased (compensable) evaluation for residuals of a 
gunshot wound to the right hand.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as United States Court of Veterans 
Appeals before March 1, 1999) (Court).  In April 1997, VA's 
General Counsel and the veteran's attorney filed a joint 
motion to vacate the Board's decision and to remand this 
matter for the development and readjudication.  The Court 
granted the joint motion, vacating and remanding the case to 
the Board. 

In March 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 1999.  The veteran's representative 
filed written argument in support of the appeal in September 
1999.  


FINDING OF FACT

The veteran's service-connected residuals of a gunshot wound 
to the right hand are manifested by subjective complaint of 
pain, well-healed, nontender scars, mild deformity of the 
distal interphalangeal joint and radiological evidence of 
small retained metallic foreign bodies in the soft tissue, 
but without evidence of muscle damage or neurological 
residuals.


CONCLUSION OF LAW

An evaluation of 10 percent for residuals of a gunshot wound 
to the right hand is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.59, 4.73, 4.118, Diagnostic 
Codes 5309, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran's claim for an increased rating for residuals 
of a gunshot wound to the right hand is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

The veteran's service medical records disclose that, in 
January 1952, he was injured when another soldier's gun 
accidentally went off resulting in an injury to the right 
second finger. 

At a VA hand, thumb, and finger examination in July 1993, the 
veteran indicated that he was a police official and had 
difficulty pulling the trigger of his gun.  Findings at that 
examination included:  A 1 1/2-inch scar in the web of the 
right thumb/index finger on the dorsal side, with no gross 
deformity; range of motion of the most dorsal phalangeal 
joint of zero degrees to 50 degrees; range of motion of the 
proximal interphalangeal joint of zero degrees to 90 degrees; 
and range of motion of the distal interphalangeal joint of 
zero degrees to 50 degrees.  X-rays showed retained foreign 
bodies at the distal portion of the soft tissue surrounding 
the right thumb and index finger.

At a VA scar examination in November 1998, two scars were 
noted:  A healed scar, 1 centimeter in length in the web 
between the thumb and the second finger of the right hand; 
and a small, linear scar where the bullet entered the right 
index finger, which was about 1/2 centimeter in dimension.

At a VA peripheral nerves examination in November 1998, the 
diagnosis was no evidence of neurologic complication of a 
gunshot wound to the right index finger.  

At a VA hand, thumb and finger examination in November 1998, 
the veteran complained of pain and stiffness of the right 
hand index finger.  He stated that he had some trouble with 
pressing the trigger of a gun by using the right index 
finger.  He indicated that there was no other disability of 
the right hand.  He is right-handed.  On examination, the 
right hand was normal-looking, without any deformity or 
swelling.  There was a small 2-millimeter superficial scar on 
the right index finger, situated on the radial side of the 
proximal interphalangeal joint; the scar was pale-looking and 
nontender, with no adhesion.  There was no evidence of bone 
or tendon involvement.  There was also a 1-centimeter scar 
over the first dorsal interosseous space, which was skin-deep 
and linear in configuration.  There was no pain or adhesion 
of that scar.  

The examiner also found that there was no involvement of a 
muscle group, and the grip strength of the veteran's right 
hand was satisfactory.  There was mild prominence of the 
metacarpophalangeal joint of the right index finger, without 
any tenderness.  There was mild deformity of the distal 
interphalangeal joint.  Range of motion of the 
metacarpophalangeal joint was extension to zero degrees and 
flexion to 80 degrees.  Range of motion of the proximal 
interphalangeal joint was extension to zero degrees and 
flexion to 80 degrees.  Range of motion of the distal 
interphalangeal joint was extension to zero degrees and 
flexion to 30 degrees.  Sensation was normal.  

X-rays showed small fragments of metallic foreign body in the 
soft tissue of the first dorsal interosseous space, and minor 
deformity of the bone of the proximal phalanx of the right 
index finger.  

The diagnosis was status post gunshot injury to the right 
hand, with small scars and bony involvement.  

The examiner indicated that he had reviewed the veteran's 
medical records in the claims file and found that the only 
residual of the gunshot wound was the small scar which he had 
described and some deformity or irregularity of the bone of 
the index finger.  He found that there was no muscle injury 
or any special muscle group involved; there was no nerve 
injury; there was minor bone involvement.  The examiner found 
that the veteran had no functional impairment of the right 
hand resulting from the gunshot injury.  The very tiny small 
metallic fragments in the first interosseous space were 
lodged in soft tissues just underneath the surface of the 
skin.  The examiner also found that there was no objective 
evidence of pain or functional loss.  Strength of the right 
hand was good, and coordination was satisfactory.  Endurance 
was within normal limits.  No ulceration or adhesion was 
found.  

Disability evaluations are determined by application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

Diagnostic Code 7804 provides that a superficial scar which 
is tender and painful on objective demonstration warrants a 
10 percent evaluation.  In the veteran's case, as the gunshot 
wound scar is on his right hand have not been found on recent 
examination to be tender or painful, a compensable rating 
under Diagnostic Code 7804 is not in order.  

Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the body part affected.  
Diagnostic Code 5309, pertaining to injury to Muscle Group 
XIV, the intrinsic muscles of the hand, provides that injury 
to Muscle Group XIV will be rated on limitation of motion of 
the hand.  However, the VA hand, thumb, and finger examiner 
in November 1998 found no loss of function of the veteran's 
right hand.  In fact, there was no evidence of muscle damage.  
Nevertheless, a comparison of the range of motion recorded at 
the July 1993 examination with the November 1998 examination 
appears to show some decrease in range of motion.  

Applicable regulations provide that functional loss of the 
musculoskeletal system may be due to pain, supported by 
adequate pathology and evidenced by the visual behavior of 
the claimant undertaking the motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The Court has held that diagnostic codes 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
and that 38 C.F.R. § 4.14 (a regulation providing that 
evaluation of the same disability under different diagnoses 
is to be avoided) does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during "flare-ups".  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The veteran has stated that he has pain in the right hand, 
especially in cold weather.  His statements amount to an 
assertion that he has flare-ups of pain during cold weather.  

The veteran's representative has requested that another 
regulation, 38 C.F.R. § 4.59, be considered in the evaluation 
of the veteran's right hand disability.  That regulation 
provides that, with any form of arthritis, painful motion is 
an important factor of disability, and actually painful, 
unstable, or misaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  

Upon consideration of the cited regulatory provisions, the 
Board notes that pathology to account for the veteran's 
complaints of right hand pain was not found at the VA hand, 
thumb, and finger examination in November 1998, and there is 
no diagnosis of arthritis of any joint of his right hand.  
Nevertheless, the veteran does have retained metallic 
fragments in his right hand and some mild deformity of the 
interphalangeal joint.  Under the circumstances, the Board 
finds the veteran's statements that he has pain in the right 
hand, particularly in cold weather, to be credible.  Although 
not objectively demonstrated, it would also appear to be 
reasonable to find that the veteran suffers an increase in 
pertinent symptoms during flare-ups and that such increased 
symptoms, including pain, may result in additional functional 
loss.  

Moreover, although no muscle damage has been documented, the 
record does show some minimal loss of range of motion which 
(according to a Note following Diagnostic Code 5309) would 
warrant a minimum 10 percent rating.  The Board believes that 
reference to this provision by analogy would be reasonable in 
view of the clear evidence of retained metallic bodies in the 
soft tissue (although apparently not the muscle itself).  

After reviewing the record, including the veteran's 
testimony, the Board believes that a reasonable doubt exists 
as to the severity of the right second finger disability.  
Resolving such doubt in the veteran's favor and in 
consideration of the various diagnostic criteria, including 
38 C.F.R. §§ 4.40 and 4.59, the Board finds that a 10 percent 
rating is warranted.  

However, there is no evidence suggesting that the criteria 
for a higher rating is warranted under any of the applicable 
Diagnostic Codes, nor is there such limitation of motion or 
additional functional loss due to pain, weakness, fatigue 
and/or incoordination so as to otherwise warrant a rating in 
excess of 10 percent. 


ORDER

Entitlement to an evaluation of 10 percent for service-
connected residuals of a gunshot wound to the right hand is 
warranted.  To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

